Title: To George Washington from Brigadier General Lachlan McIntosh, 26 March 1778
From: McIntosh, Lachlan
To: Washington, George



Sir,
No. Wales [Pa.] 26th March 1778.

I wrote yesterday ⅌ return of an Express Sent here. my reconoitering partys returned Yesterday without making any discoverys, only a rumour they heard that a large Detachment of the Enemy were making ready to come out, which I give no faith to, yet as I heard nothing further of the Cattle as I expected, & Numbers of the Country people were well acquainted with our Situation, I thought it prudence to March Silently here last Night about two Miles nearer where I expect to hear when the Cattle will come first, & shall continue Covering them as they proceed towards Schuylkill. with great respect I have the honor to be Yr Excellys most obt Servt

Lachn McIntosh


A Colo. Robison just now brot me information the Cattle are over sherrards Ferry & will be as far as Keichlands this Night. he says he came on purpose with a Letter from Mr. steel for me, but forgot it, therefor I opened the Inclosed. Mr Robison pleads hard for one of the Prisoners I sent Yesterday who I think was Sentenced to receive 100 Lashes.

